DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendments filed on March 27, 2021 and November 27, 2019, have been received and entered.




3.	The election of Group I on March 27, 2021 with traverse is acknowledged. The traversal is on the grounds that the invention is rejoined because applicant argues that the cited reference used in the lack of unity does not teach a fusion with PTS. Under PCT Rule 13.1 applicant is entitled to the first product, method of using and making the same. The invention of Group I encompasses a yeast (first product) and a method of 




Claim Disposition

4.	 Claims 3 and 16 have been cancelled. Claims 1-2, 4-15 and 17-19 are pending. Claims 1-2, 4-14 and 17-19 are under examination. Claim 15 is withdrawn as directed to a non-elected invention.





Drawing
5.	The Drawings filed on November 27, 2019, are accepted by the examiner.





Information Disclosure Statement

6.	The Information Disclosure Statement filed on March 6, 2018 has been considered and a copy of the form is attached.




Specification

7.	The specification is objected to because of the following informalities:
The specification is objected to because the organism names are not consistently italicized, see P. pastoris on page 37, line 13 and page 85 line 5, for example.
Appropriate correction is required.








Claim Objection

8.	Claims 1, 5, 7-8, 10, 12-14 and 17 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “A yeast comprising:
 a nucleotide sequence expression system expressing a synthetic Calvin cycle comprising heterologous genes [[of the synthetic Calvin cycle]], wherein the heterologous genes comprise:
a)    a gene encoding an enzyme from the class of the ribulose-bisphosphate carboxylases (EC [[number: ]]4.1.1.39) (RuBisCO gene); and
b)    a gene encoding an enzyme from the class of the ribulose phosphate kinases (EC [[number:]] 2.7.1.19) (PRK gene); and
wherein each of said RuBisCO gene and said PRK gene is fused with a nucleotide sequence encoding a peroxisomal targeting signal (PTS)”. See also claim 5 with similar language.
For clarity it is suggested that claim 7 is amended to read, “The yeast of claim 5, wherein:
a)    said RuBisCO gene is of Thiobacillus denitrificans origin; [[and/or]]
b)    said PRK gene is of Spinacia oleracea origin; [[and/or]]
c)    said PGK1 gene is of Ogataea polymorpha origin; [[and/or]]
d)    said TDH3 gene is of Ogataea polymorpha origin; [[and/or]]
e)    said TPI1 gene is of Ogataea parapolymorpha origin; and/or

Ogataea parapolymorpha origin”.
For clarity it is suggested that claim 8 is amended to read, “The yeast of claim 1, wherein the yeast comprises further heterologous genes expressing one or more molecular chaperones in the cytosol of said yeast, [[which]] and wherein said chaperones assist the covalent folding and/or assembly of at least one of said enzymes”.
For clarity it is suggested that claim 10 is amended to read, “The yeast of claim 1, wherein [[one or more of]] said heterologous genes [[of the synthetic Calvin cycle]] are codon-optimized for expression in said yeast”.
For clarity claim 12 should be amended to read, “A method of culturing the yeast of claim 1 in a cell culture, comprising:
[[ the step of]] culturing the yeast in [[the]] a growing phase [[using]] with gaseous carbon dioxide and/or dissolved CO32- and/or HCO3- compounds as a carbon source[[ , thereby obtaining]] to obtain accumulated yeast biomass in the cell culture”.
For clarity it is suggested that claim 13 is amended to read, “The method of claim 12, wherein the yeast incorporates [[one or more]] the heterologous genes, wherein the heterologous genes are operably linked to a promoter which is inducible by methanol, and wherein said growing phase starts [[upon the further step of]] after further adding methanol to the culture medium”.
For clarity it is suggested that claim 14 is amended to read, “The method of claim 13, further comprising [[the step of]] culturing said accumulated yeast biomass in a production phase using a carbon source to produce a protein of interest (POI) from said heterologous genes or a metabolite from the enzymatic reaction of the POI”.

For clarity it is suggested that claim 17 is amended to read, “The yeast of claim 7, wherein:
a)    the RuBisCO gene comprises the nucleotide sequence of SEQ ID NO:37, or a functionally active variant thereof with at least 90% sequence identity to SEQ ID NO:37 expressing a ribulose-bisphosphate carboxylase; [[and/or]]
b)    the PRK gene comprises the nucleotide sequence of SEQ ID NO:38, or a functionally active variant thereof with at least 90% sequence identity to SEQ ID NO:38 expressing a ribulose phosphate kinase; [[and/or]]
c)    the PGK1 gene the comprises the nucleotide sequence of SEQ ID NO:39, or a functionally active variant thereof with at least 90% sequence identity to SEQ ID NO: 39 expressing a phosphoglycerate kinase; [[and/or]]
d)    the TDH3 gene comprises the nucleotide sequence of SEQ ID NO:40, or a functionally active variant thereof with at least 90% sequence identity to SEQ ID NO:40  expressing a glyceraldehyde-3-phosphate dehydrogenase; [[and/or]]
e)    said TPI1 gene comprises the nucleotide sequence of SEQ ID NO:41, or a functionally active variant thereof with at least 90% sequence identity to SEQ ID NO:41 expressing a triose-phosphate isomerase; [[and/or;]] and/or
f)    said TKL1 gene comprises the nucleotide sequence of SEQ ID NO:42, or a functionally active variant thereof with at least 90% sequence identity to SEQ ID NO:42 expressing a transketolase”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13-14 are indefinite because they lack clear antecedent basis for the recitation of “one or more of said heterologous genes of the synthetic Calvin cycle” and the independent claim lists two options, and the “or more” aspect of the language has no upper limit.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

10.	 Claims 1-2, 4-14 and 17-19 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: "To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (”[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.
The claimed invention is directed to a yeast comprising a nucleotide sequence expression system expressing a synthetic Calvin cycle comprising heterologous genes of the synthetic Calvin cycle, wherein the heterologous genes comprise: a gene encoding an enzyme from PRK gene and RuBisCO gene and wherein each is fused to a PTS (see claim 1). The claimed invention is not adequately described with respect to 
The invention encompasses a large variable genus of products. In addition, the claimed invention is directed to any known yeast.  Furthermore, the large genus of yeast would have to possess any gene that encode the claimed enzymes and operate in the manner claimed. The invention as claimed also encompasses a large genus of structures and organisms. It is noted that claim 19 for example provides the names of some organism, however, this does not rectify all the missing information in the independent claim. The dependent claims hereto do not rectify the missing description in the independent claims. The instant specification fails to provide adequate description for the large genus encompassed in the claims.
A representative number of species means that the species, which are adequately described, are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. The MPEP lists factors that can be 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The 
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.







Conclusion

11.	No claims are presently allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652